Citation Nr: 0827599	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including the period from June 1964 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In November 2007, the Board remanded the issue for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


REMAND

In November 2007, the Board remanded the issue for further 
development, to include verification of the veteran's claimed 
stressor that his unit was attacked in January or February 
1966.  Following the supplemental statement of the case in 
April 2008, in a statement received in July 2008, the veteran 
claimed that his in-service stressor also was due to a car 
accident in November 1967.  At the time the veteran was a 
driver at the 249th General Hospital in Japan and hit and 
killed a woman.  Her husband dropped the charges and the 
veteran was not tried.  



Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center and request verification of the 
veteran's claimed stressors:
		a.)  The alleged the attack on the 
veteran's unit, the 116th Transportation 
Company in Quin Nonh, Vietnam in January 
1966 or February 1966, and  

		b.)  The car accident in November 
1967 or December 1967 whereby the veteran 
was a driver for the 249th General 
Hospital in Japan and hit and killed a 
woman.  

2.  After completion of the above and any 
other development deemed necessary, 
including any necessary VA examination 
for PTSD, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  Unless 
the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




